Citation Nr: 1000258	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  09-33 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for chronic lymphatic leukemia (CLL).

2.  Entitlement to service connection for CLL.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to 
December 1966 and Gulf War service from October 1990 to May 
1991.  He additionally had service with the West Virginia Air 
National Guard with additional periods of active duty for 
training (ACTDTRA) shown although the dates of such training 
are not clearly indicated.  He was discharged from the Air 
National Guard in January 2002.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 2008 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Huntington, West Virginia which determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim for CLL.

The reopened claim for service-connection for CLL is REMANDED 
to the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  An October 2006 rating decision denied the Veteran's 
claim for service connection for CLL.  The Veteran filed a 
notice of disagreement in November 2006, but failed to 
perfect the appeal after the RO issued a statement of the 
case in December 2007. 

2.  New evidence received since the October 2006 rating 
decision does relate to an unestablished fact necessary to 
substantiate the claim.



CONCLUSION OF LAW

1.  The October 2006 rating decision denying service 
connection for CLL is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has been received since the 
October 2006 rating decision, and the claim for service 
connection for CLL is reopened. 38 U.S.C.A. § 5108 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties To Notify And To Assist

VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is reopening and 
remanding for further development the claims for service 
connection for CLL.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.

II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final. 
38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2009).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2009).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection was denied for CLL in a May 2006, with 
notice sent the same month.  At the time there were no 
service department records available.  The Veteran submitted 
copies of service department records he obtained to the RO in 
June 2006.  In October 2006 the RO considered this additional 
evidence and confirmed and continued the previous denial.  
Notice of this decision was sent the same month.  The Veteran 
filed a notice of disagreement in November 2006, but failed 
to perfect the appeal after the RO issued a statement of the 
case in December 2007.  Thus this decision became final.

Among the evidence submitted prior to October 2006 were 
private medical records documenting treatment for CLL which 
was diagnosed in October 2001.  These records reveal that the 
Veteran was initially hospitalized on October 9, 2001 for an 
acute febrile illness and swelling around the right elbow.  
His complaints also included fatigue.  Further evaluation 
included findings of a palpable mass thought to be enlarged 
spleen and blood tests revealing significant elevated white 
blood count.  He was then sent for further testing to rule 
out a hematologic malignancy.  Bone marrow pathology later 
that month diagnosed a non Hodgkin's malignant 
lymphoma/chronic lymphocytic leukemia involving approximately 
85 percent of total bone marrow surface area.  The findings 
were most consistent with B cell small lymphocytic lymphoma 
(CLL).  

Further records revealed ongoing treatment for the CLL to 
include chemotherapy done through April 2002.  A CT scan of 
the thorax dated in June 2002 noted the history of CLL 
diagnosed in October 2001, status post chemotherapy, with a 
history of exposure to chemicals/asbestosis/silicone and 
history of being in the Air Force 25 years.  His spleen and 
liver were also noted to be enlarged in a June 2002 CT scan.  
He continued to follow up for the CLL throughout 2003 through 
2005 and he was noted to be generally stable and doing well.  
His spleen continued to be somewhat enlarged, although the 
liver returned to normal size.  None of these records 
addressing his cancer gave any indication as to when it began 
nor did they provide a link to any incident in service, 
although a history of chemical exposure was noted.  

Also before the RO in October 2006 were service department 
records including service personnel records and some service 
treatment records primarily consisting of periodical 
examinations.  The available service treatment records were 
actually periodic examinations for his Air National Guard 
service, beginning with the September 1969 entrance 
examination and accompanying report of medical history, which 
revealed generally normal findings with no indication of any 
possible leukemia or history of cancer.  Likewise the 
subsequent periodical examinations and/or reports of medical 
history from November 1971, November 1972, December 1975, 
December 1976, November 1977, April 1978, February 1980, 
November 1980, November 1981, January 1982 and April 1982 are 
all negative for any findings or history suggestive of 
leukemia.   

The service personnel records show participation in Operation 
Desert Storm from October 1990 to April 1991.  His awards 
included an Air Force Outstanding Unit Award with 2 Valor and 
4 Oak leaf clusters and a Southwest Asia Medal with 2 Bronze 
stars. They also reflect that he served as an aircraft 
maintenance technician.  His Air National Guard retirement 
record reflects that he retired in January 2002 with an MOS 
of aerospace maintenance supervisor and aerospace maintenance 
craftsman.  Regarding his earlier period of service between 
December 1962 and December 1966, his only available record is 
a DD-214 which shows his MOS was a cryogenic fluids Pdn Spec, 
with the civilian equivalent of gas plant operator.  This 
record showed foreign service, but did not indicate the 
location of such service.  His Reserve records also show that 
he participated in cleaning up after an aircraft crash 
between June 12-14 1979.  

Also before the RO in October 2006 was a Persian Gulf War 
Questionnaire in December 2005 confirming service in the 
Persian Gulf area in the United Arab Emirates.  He reported 
being exposed to contaminated areas in combat zones and 
cleaned contaminated air crafts.  He was exposed to smoke, 
oil, contaminated areas, cleaning contaminated equipment and 
ate contaminated food and drank contaminated water.  He 
served as a crew chief. 

Also before the RO in October 2006, he submitted lay 
statements in March 2006 including from his wife who stated 
that he would complain of joint pain, headaches, trouble 
sleeping and tiring easily.  She indicated he did not go to 
the doctor but kept pushing himself until he was diagnosed 
with CLL in October 2001.  His brother in law stated that 
when the Veteran returned from the Gulf, he noted that the 
Veteran did not have any energy and stayed tired.  He could 
not do his regular chores like washing his car or cutting 
grass without needing to stop and rest.  

Among the evidence submitted after October 2006 was a June 
2008 notation from the Veteran's private doctor.  This stated 
that the Veteran has CLL (chronic lymphocytic leukemia).  
This is a slow blood cancer typically evolving over 10-15 
years.

Among the evidence received after October 2006 was an article 
the Veteran submitted in November 2006 that discussed the 
link between exposure to certain chemicals and leukemia.  

Also received after October 2006 were private records from 
July 2006 to April 2008 showing ongoing followup for CLL 
which continued to be clinically stable.  Likewise VA records 
from 2009 revealed that he was seen in January 2009 to 
establish care and was noted to have CLL since October 2001, 
with his spleen enlarged as a result.  Private records from 
2009 primarily showed low back pain, although a February 2009 
CT continued to confirm ongoing spleen enlargement.  

The Veteran testified in October 2009 at a Travel Board 
hearing.  He confirmed first receiving a formal diagnosis of 
CLL in October 2001.  He testified that he was diagnosed with 
Stage 4 of the disease at the time.  He testified that his 
family doctor told him that probably it took 10 to 15 years 
for the cancer to develop from Stage 1 to Stage 4.  He 
indicated that this would place the start of his cancer to be 
around the time of his Gulf War service in 1990 to 1991.  
Regarding his service he testified that he was in Korea from 
June 1965 to March or April of 1966 and was in the DMZ area.  
Regarding his Gulf War service in 1991 he was at the United 
Arab Emirates and  was exposed to smoke from oil fires and 
other chemicals including pesticides that were sprayed in the 
area.  He indicated that he cleaned the aircraft after they 
flew back from Iraq.  He testified that his family doctor 
told him his CLL was most likely due to some chemical 
exposure.  He testified that when he was diagnosed in October 
2001 he had arm swelling and a high fever, and prior to that 
he had some fatigue, which he had for about 5 years prior to 
the diagnosis but attributed it to aging.  He also indicated 
he had gastrointestinal symptoms and joint pains prior to 
being diagnosed with CLL.  

Based on a review of the evidence, the Board finds that the 
Veteran has submitted new and material evidence to reopen his 
claim for CLL.  The additional evidence, includes his 
testimony regarding symptoms prior to his diagnosis and the 
records documenting continued monitoring of CLL, but most 
significantly includes the June 2008 notation from the 
Veteran's private doctor suggesting that the Veteran's CLL is 
a slow blood cancer typically evolving over 10-15 years.  
This doctor's notation provides medical evidence suggesting a 
possible onset time for the CLL around the time he was 
serving on active duty in the Persian Gulf between October 
1990 to May 1991.

This evidence is new in that it has not been previously 
considered, and is so significant that this evidence relates 
to an unestablished fact necessary to substantiate his claim 
and raises a reasonable possibility of substantiating his 
claim. Thus the claim for service connection for CLL is 
reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received to reopen a claim 
for service connection for CLL and to this extent, the appeal 
is granted.


REMAND

Having reopened the Veteran's claim for service connection 
for CLL, the Board finds that further development is 
necessary.

The Board notes that to date, no service treatment records 
have been associated with the claims folder, apart from the 
periodic examinations done when he was in the Air National 
Guard Service between September 1969 and April 1982, along 
with service personnel records from his National Guard 
service up to his January 2002 retirement, and includes 
personnel records from his Gulf War service  

There are no service treatment records from his first period 
of service between December 1962 and December 1966, or from 
his Gulf War service from October 1990 to May 1991.  Attempts 
to obtain such records have been unsuccessful.  The West 
Virginia Air National Guard was contacted about service 
department records and responded in December 2005 that the 
requested records are not on file at their office, but that 
Medical Treatment records were sent to the VA Service Medical 
Records Center in St. Louis, Missouri.  

Following this response, the RO is noted to have contacted 
the National Personnel Records Center (NPRC) in December 
2005, with a request for records (PIES request) which 
resulted in a negative response from the NPRC in January 
2006.  However a review of the specific request indicated 
that the request was as follows:  "PTSD, Furnish pages from 
the personnel file showing unit of assignment, dates of 
assignment, participation in combat operations, wounds in 
action, awards and decorations and official travel outside 
the U.S."  Thus it appears that the RO sent an erroneous 
request for records in this matter as the claim on appeal is 
not for PTSD, and the records that have yet to be obtained 
are service treatment records, not service personnel records.  

The Veteran's representative in a November 2008 letter sent a 
copy of a transmittal document showing that the Veteran's 
service treatment records were sent to the VA's Service 
Medical Records Center in St. Louis, Missouri in January 
2002.  The representative pointed out in the letter that the 
VA had attempted to locate his records from the NPRC but that 
the repository they are located in, referred to by the 
representative as the "VA's medical records repository," 
are separate from the NPRC records.  

In view of the fact that the PIES request that resulted in a 
negative response appears to have been made based on an 
erroneous request for personnel and unit records to support a 
claim for PTSD which is not on appeal, rather than a request 
for service treatment records for the Veteran's two periods 
of active service during the Vietnam and Gulf War era, and 
based on the representative's November 2008 letter and 
enclosed transmittal document showing the location of the 
service treatment records as of January 2002, further 
attempts must be made to obtain the Veteran's service 
treatment records based on the new information. 

Furthermore, the Veteran has suggested the possibility of a 
link between the CLL and chemicals he was exposed to in 
service, to include from the oil fires in Iraq, but also he 
indicated service in Korea in the DMZ.  His representative in 
the September 2009 VA 646 described him as having exposure to 
dangerous chemicals, possibly even Agent Orange while in 
Korea.  While the Iraq service is confirmed by the service 
personnel records, his Korean service has not been verified, 
as the only record of such service is his DD-214 which does 
show foreign service, but no further information as to where 
he traveled.  Thus further development should also include 
obtaining any service personnel records from his first period 
of service from 1962 to 1966 which might confirm service in 
Korea and/or exposure to dangerous chemicals including Agent 
Orange, as well as any additional records from active duty 
periods during his National Guard Service (such as ACTDTRA) 
which have yet to be obtained.  The Veteran should also 
provide further clarification as to his claimed chemical 
exposure.

Finally, regardless of whether additional evidence is 
obtained from the NPRC regarding service department records, 
an examination is needed to address the time of onset and 
etiology of the Veteran's CLL.  As previously noted, a 
doctor's notation in June 2008 raises the possibility of the 
onset of the cancer starting around the time he was in active 
duty during the Gulf War.  Furthermore he has alleged 
exposure to chemicals from oil smoke while serving in 
Southwest Asia, and his DD-214s suggests that his service 
both during his earlier service from 1962 to 1966 and his 
Gulf War service in 1990-1991 included exposure to dangerous 
chemicals and such examination should also address the 
relationship between such exposure and the subsequent 
development of CLL.  

In view of the foregoing, the matter is remanded for the 
following.

1.  The AOJ should request the Veteran 
clarify the chemicals he is claiming 
exposure to both while serving on active 
duty from December 1962 to December 1966 
and Gulf War service from October 1990 to 
May 1991, and any periods of active duty 
for training/other active periods during 
his service with the Air National Guard.  
The Veteran should also identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who may 
possess additional records since 2009 
referable to diagnosis and treatment for 
his CLL.  If any of the identified records 
cannot be obtained, the AOJ should notify 
the Veteran of such and describe the 
efforts used in requesting these records.

2.  Thereafter, the AOJ should take 
appropriate steps to secure all available 
service treatment records and personnel 
records for the periods of active service 
from December 1962 to December 1966 and 
Gulf War service from October 1990 to May 
1991, as well as any additional records 
pertaining to any periods of active duty 
for training during service with the West 
Virginia Air National Guard through 
official channels including the National 
Personnel Records Center (NPRC) or any 
other appropriate source, including the 
VA's Service Medical Records Center in St. 
Louis, Missouri in January 2002.  Any and 
all records obtained should be associated 
with the claims file.  If there are no 
records, the AOJ should so specifically 
find and the documentation used in making 
that determination should be set forth in 
the claims file.

3.  If further investigation is necessary 
to make a determination on any claimed 
chemical exposure not already verified by 
the available evidence, the AOJ should 
prepare a letter asking the United States 
Army and Joint Services Records Research 
Center (JSRRC) to provide any information 
that might corroborate the Veteran's 
claimed in- service exposure to hazardous 
chemicals (as clarified by the Veteran).  
Copies of the Veteran's available service 
treatment records and service personnel 
records, and his contentions regarding 
exposure to hazardous chemicals should be 
forwarded to the JSRRC.

4.  After the above development is 
completed and only if the above 
development does not disclose evidence 
confirming that the hazardous chemicals 
the Veteran was exposed to in active 
service includes an herbicide agent that 
would result in a grant of service 
connection for CLL on a presumptive basis 
under 38 C.F.R. § 3.307, 3.309, the AOJ 
should arrange to have the Veteran undergo 
a blood disorders/leukemia examination by 
an appropriate VA specialist.  The claims 
file, along with all additional evidence 
obtained pursuant to the instructions 
above, must be made available to and 
reviewed by the physician.  The reviewer 
should examine the entire claims file and 
provide opinions on the following 
questions: (a) Is it is at least as likely 
as not (i.e., at least a 50/50 
probability) that the Veteran's chronic 
lymphatic leukemia had its onset during 
his period of active duty from October 
1990 to May 1991 or during any other 
period of active duty shown, including the 
earlier active duty period from December 
1962 to December 1966, or was manifest to 
a compensable degree within one year of 
any active duty period?  (b) Is it is at 
least as likely as not (i.e., at least a 
50/50 probability) that the Veteran's 
chronic lymphatic leukemia is 
etiologically related to exposure to 
hazardous chemicals during service, to 
include chemicals contained in the oil 
fire smoke in Iraq and any other hazardous 
chemicals verified by official sources.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Thereafter, the AOJ should consider 
all of the evidence of record and re- 
adjudicate the appellant's claim for 
service connection for CLL.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action by the Veteran is 
required until he receives further notice; however, the 
Veteran is advised that failure to cooperate by reporting for 
examination without good cause may result in adverse 
consequences.  38 C.F.R. § 3.655 (2009).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


